—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 27, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was required to arrive at her job as a medical secretary by 8:00 a.m. According to her supervisor, claimant was given several specific warnings concerning claimant’s lateness and one written warning. The record also reveals that claimant’s probationary period was extended because of her "record of poor punctuality”. Despite these warnings, claimant’s time sheets show that she continued to be tardy; indeed, claimant was late four out of the five days of her last week of work. Although claimant contended that she was late because she missed her bus, the Unemployment Insurance Appeal Board found that her tardiness could have been prevented had she given herself additional time to get to work. Under the circumstances, there was substantial evidence to support the Board’s conclusion that claimant lost her job due to misconduct (see, Matter of Grosso [Levine], 52 AD2d 964). The issues claimant raises in her brief on appeal mainly concern questions of fact and credibility which were for the Board to resolve (see, Matter of Leuci [Levine], 51 AD2d 603). Claimant’s remaining arguments have been considered and rejected as either unpreserved for review or lacking in merit.
Mikoll, J. P., Yesawich Jr., Mercure and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.